Citation Nr: 1003843	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  02-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include glaucoma, keratitis, conjunctivitis, chronic dry eye 
syndrome, blepharospasm, and blepharitis.

2.  Entitlement to service connection for Bell's Palsy, 
claimed as secondary to current eye disorders.  

3.  Evaluation of cervical disc disease with radiculitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2003.  A transcript 
of the hearing is of record.  

Following the April 2003 hearing, the Board, in an October 
2003 decision, granted service connection for a skin disorder 
and remanded the issues of service connection for a low back 
disorder; a neck (cervical spine) disorder; and an eye 
disorder, after finding that new and material evidence has 
been received to reopen the previously denied claim of 
service connection for an eye disorder; for further 
development.  

In conjunction with the Board's actions, the RO granted 
service connection for sebaceous cysts of the face, neck, 
back and groin and assigned a 10 percent disability 
evaluation.  The Board notes that in an October 2008 rating 
determination, the RO increased the Veteran's disability 
evaluation from 10 to 60 percent, which was considered a full 
grant of the benefit sought on appeal in conjunction with the 
Veteran's request for an increased evaluation in June 2004.  

In a March 2006 rating determination, the RO granted service 
connection for low back strain with degenerative disc disease 
and radiculopathy and assigned a 60 percent disability.  This 
is considered a full grant of the benefit sought on appeal.  
As such, the Board will no longer address this issue.  

In the same rating determination, the RO also granted service 
connection for cervical disc disease with radiculitis and 
assigned a 20 percent disability evaluation with an effective 
date of October 26, 2000.  The Veteran filed a notice of 
disagreement with the assigned disability evaluation.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in May 2008.  

In a March 2009 rating determination, the RO, in addition to 
continuing the 20 percent disability evaluation for cervical 
disc disease, assigned 40 and 30 percent disability 
evaluations for cervical radiculopathy of the right and left 
upper extremities, respectively, with an effective date of 
February 17, 2006.  Thereafter, the Veteran perfected his 
appeal of this issue in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

With regard to the issue of service connection for an eye 
disorder, as noted above, the Board, in its October 2003 
decision, remanded this issue for further development.  The 
Board requested that the Veteran be scheduled for a VA eye 
examination to determine the nature and etiology of any 
current eye disorder.  The examiner was requested to render 
an opinion as to whether it was at least as likely as not 
that any eye disorder was related to the Veteran's period of 
service.  The claims folder was to be made available to the 
examiner for review in conjunction with the examination.  
While the Veteran was afforded the requested examination in 
March 2004, the examiner specifically indicated that the 
claims folder was not available for review.  

The Veteran was afforded an additional VA examination in June 
2006.  The examiner who conducted the examination indicated 
that the claims folder was not available for review.  He also 
did not render any opinion as to the etiology of any current 
eye disorder and its relationship to service.  

In a February 2007 addendum report, the examiner rendered the 
requested opinion; however, he noted that at the time of the 
last examination, the claims folder was not available.  The 
examiner did not address whether he had reviewed the claims 
folder when preparing the addendum report.  He further stated 
that he had reviewed the Veteran's service treatment records 
and his VA treatment records.  However, he answered "no" 
when asked if he had reviewed any private treatment records 
or any other records.  The claims folder contains numerous 
private treatment records and the testimony of the Veteran at 
two separate hearings.  As such, the Board is unsure if the 
examiner had the benefit of the entire claims folder for 
review when rendering the requested opinions as was required 
in the October 2003 remand.  In Stegall v. West, 11 Vet. App. 
268, 271 (1998), the Court held that compliance with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
were not complied with, the Board erred as a matter of law 
when it failed to ensure compliance.  As such, the matter 
must be remanded for compliance with the Board's previous 
request.  

As it relates to the issue of service connection for Bell's 
Palsy, the Veteran has indicated that it is his belief that 
his Bell's Palsy either is directly related to his period of 
service or is secondary to one of his current eye disorders, 
for which he feels service connection should be in effect.  
Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 (2009) and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  While 
the June 2006 examiner, in his February 2007 addendum report, 
indicated that the Veteran's Bell's Palsy was not related to 
his period of service or any current eye disorder, it is 
uncertain as to whether he had the entire claims folder 
available for review prior to rendering the opinion.  
Moreover, as the issue of service connection for an eye 
disorder has not yet been decided, the issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

With regard to the issue of a higher evaluation for the 
Veteran's service-connected cervical spine disorder, the 
Board notes that at the time of his May 2008 hearing, the 
Veteran indicated that his cervical spine disorder was 
increasing in severity and that he was wearing a neck collar 
as a result of the pain he was experiencing.  He also 
reported very limited motion with regard to his neck.  His 
wife also testified as to the severity of the Veteran's neck 
problems.  In his June 2009 argument, the Veteran's 
representative also indicated that an increased evaluation 
was warranted as a result of the neck brace the Veteran was 
wearing, the pain pills he was taking, and the use of a 
heating pad.  The Board notes that the last comprehensive VA 
examination afforded the Veteran occurred in July 2007.  The 
Board further observes that there were no ranges of motion 
reported at the time of that examination.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA 
examination to determine the extent of any current cervical 
spine disorder is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should scheduled for a VA 
eye examination to determine the etiology 
of any current eye disorder.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available for review in 
conjunction with the examination and the 
examiner should note such review in the 
report.  Following examination, the 
examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current eye disorder is 
related to the Veteran's period of 
service, to include any treatment 
received or trauma sustained in service.  
Complete detailed rationale should be 
given for any opinion that is rendered.  

2.  The Veteran should scheduled for a VA 
examination to determine the etiology of 
any current Bell's Palsy or residuals 
thereof.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
must be made available for review in 
conjunction with the examination and the 
examiner should note such review in the 
report.  Following examination, the 
examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current Bell's Palsy, 
or residuals thereof, is related to the 
Veteran's period of service, to include 
any treatment received or trauma 
sustained in service.  If not, is it at 
least as likely as not that any eye 
disorder caused or aggravated 
(permanently worsened) any Bell's Palsy 
or residuals thereof?  The examiner 
should provide rationales for these 
opinions.  Complete detailed rationale 
should be given for any opinion that is 
rendered.  

3.  The Veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his cervical spine 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
should note such review.

The examiner should report the Veteran's 
ranges of cervical spine motion in 
degrees and note the presence or absence 
of ankylosis of the spine.

The examiner should determine whether the 
cervical spine disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of range of motion loss due to any 
pain, weakened movement, excess 
fatigability, incoordination, or flare-
ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, severe, or complete.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After completion of the above, 
readjudicate the claims on appeal.  If 
any claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
N. Rippel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

